               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:18-CR-3034

vs.                                           MEMORANDUM AND ORDER
                                                 * NUNC PRO TUNC *
JOSHUA Z. DORTCH,

                   Defendant.


      The defendant objects (filing 197) to the Magistrate Judge's findings and
recommendation (filing 175) recommending that his motion to dismiss (filing
150), motion to exclude evidence (filing 151) and motion to suppress (filing 152)
be denied. The Court conducted a de novo review of the motions pursuant to
28 U.S.C. § 636(b)(1). The Court concurs in the Magistrate Judge's factual
findings and legal analysis. The Court therefore finds the defendant's objection
to be without merit, and will adopt the Magistrate Judge's findings and
recommendation.


      IT IS ORDERED:


      1.    The Magistrate Judge's findings and recommendation (filing
            175) are adopted.


      2.    The defendant's objection (filing 197) is overruled.


      3.    The defendant's motion to dismiss (filing 150) is denied.
4.   The defendant's motion to exclude evidence (filing 151) is
     denied.


5.   The defendant's motion to suppress (filing 152) is denied.


Dated this 15th day of January, 2020.

                                    BY THE COURT:



                                    John M. Gerrard
                                    Chief United States District Judge




                              -2-
